DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-7, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016/120703A (hereinafter “Hiroshi”) with a machine translation being used as the English language equivalent translation, and further in view of United States Patent Application Publication No. US 2015/0210144 (hereinafter “Ishioka”).Regarding claims 1, 13, and 14 	Hiroshi teaches a resin member which is a resin member having a resin layer formed on a part of the surface of a resin substrate and sufficiently alleviates stress concentration caused by contraction of the resin layer on a surface in an opposite side to a resin layer formation surface in the resin substrate (abstract).  Hiroshi teaches the resin substrate 1 is an uneven thickness structure having a thinned area (viewing section) 17 with a mean thickness of T1 – t and a non-thinned area (thick walled section) 16 with a thickness of T1 (Figures 1-6).  Hiroshi teaches the thickness of T1 is not particularly limited and is preferably 3 to 10 mm (paragraph [0026]), and the step depth t is usually 0.3*T1 or less (paragraph [0027]).  Therefore, the thinned area (viewing section) 17 has a thickness of preferably 2.1 to 7 mm (T1 – t = T1 – 0.3*T1 = 0.7*T1), which encompasses the claimed range, and the non-thinned area (thick walled section) 16 has a thickness which is ~1.43 times the thickness of the thinned area (viewing section) 17 (T1 / 0.7*T1), which falls within the claimed range. 	Regarding claimed requirement (a), Hiroshi teaches the thinned area (viewing section) 17 is in the center, and the non-thinned area (thick walled section) 16 extends A, SB, SC, SD), where of the three sides (SB, SC, and SD) there is an opposite side SB of the longest side SA, and two sides SC and SD between the ends of the longest side SA and those of the opposite sides SB of the longest side.  Therefore, it would have been necessary and thus obvious to look to the prior art for conventional vehicle window member constructions. Ishioka provides this conventional teaching showing that it is known in the art that a vehicle windshield (analogous to the front window disclosed by Hiroshi) has four different sides (SA, SB, SC, SD), where of the three sides (SB, SC, and SD) there is an opposite side SB of the longest side SA, and two sides SC and SD between the ends of the longest side SA and those of the opposite sides SB of the longest side (Annotated Figure 3, shown below).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to make the resin member of Hiroshi in the structure illustrated by Ishioka motivated by the expectation of successfully practicing the invention of a resin member used in a vehicular windshield application.
    PNG
    media_image1.png
    537
    556
    media_image1.png
    Greyscale
 	Regarding claimed requirement (b), Hiroshi teaches the resin substrate 1 (which is made up of both the non-thinned area (thick walled section) 16 and the thinned area (viewing section) 17) is made of a polycarbonate resin (optically-transparent thermoplastic resin) (Figures 3-6 and paragraph [0022]), which corresponds to the claimed feature requiring all regions of the resin substrate 1 including the non-thinned area (thick walled section) 16 and the thinned area (viewing section) 17 are made of the same optically-transparent resin.  Regarding the haze of the optically-transparent thermoplastic resin, although the prior art does not explicitly disclose the optically-In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	Regarding claimed requirement (c), as previously noted, Hiroshi teaches the resin member is useful as a vehicle window member, such as a roof window, a front window, a triangular window, a rear window, a rear quarter window, a back window, etc. are given as examples (paragraphs [0087]).  Hiroshi does not explicitly teach the longest side SA has a length of 900 mm or longer and 2000 mm or shorter.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine appropriate dimensions (including the length of the longest side SA) using nothing more than routine experimentation based on the requirement for a given application.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).  	Regarding claimed requirement (d), as previously noted the non-thinned area (thick walled sections) 16 has a mean thickness which is ~1.43 times the mean thickness of the thinned area (viewing section) 17 (T1 / 0.7*T1), which falls within the claimed range.  Hiroshi also teaches an embodiment where the resin member includes 21 of the resin layer 2 is disposed in the non-thinned area (thick walled sections) 16 of the resin substrate 1, while still maintaining an area where the resin layer 2 is not disposed (Figure 4 and paragraph [0035]).  Hiroshi does not explicitly teach an area of the non-thinned area (thick walled sections) 16 accounting for 3-20% of a whole area of the resin substrate 1.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate width of the non-thinned area (thick walled sections) 16 (which would affect the area of the non-thinned area (thick walled sections) 16 in a directly proportional manner) using nothing more than routine experimentation to result in a length of the non-thinned area (thick walled sections) 16 sufficient to support the overlapping edge 21 of the resin layer 2, while still maintaining an area where the resin layer 2 is not disposed.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).	Claim 1 recites the intended use for the resin substrate, i.e. “a resin substrate for a pillarless windshield.”  It is submitted that, according to MPEP § 2111.02, intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner's position that the structure of the resin substrate of claim 1 appears to be capable of performing the intended use in question and the recitation appears to not result in a structural difference between the claimed invention and the prior art.Regarding claims 2 and 3 	In addition, Hiroshi does not explicitly teach: (1) ratios (L2C/L1 and L2D/L1) of average widths (L2C and L2D) of thick-walled sections (2C and 2D) present along the Sc and SD to length (L1) of the longest side (SA) in the resin substrate are 0.01 or more and 0.06 or less, respectively; or (2) a ratio (W2/W1) of a total weight (W2) of thick-walled sections (2B, 2C and 2D) present along the SB, SC and SD to a whole weight (W1) of the resin substrate is 0.070 or more and 0.230 or less.  It would have been obvious to one having ordinary skill in the art at the time of the invention to determine appropriate dimensions of the non-thinned area (thick walled sections) 16 and the thinned area (viewing section) 17 (and the resultant: widths of the thick walled sections; length of the longest side SA; amount of material (directly proportional with weight) present in the thick-walled sections and the entire resin substrate; and the relative ratios between such parameters) using nothing more than routine experimentation based on the required dimensions for a given application.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).  Regarding claim 4 	In addition, Hiroshi teaches an embodiment where the resin substrate 1 has a stepped portion 10a which continuously decreases from the non-thinned area (thick walled sections) 16 to the thinned area (viewing section) 17 (Figures 3-6; and 16 decreases continuously in the direction of the thinned area (viewing section) 17.Regarding claim 5 	In addition, Hiroshi teaches the resin substrate 1 includes a configuration in which the thickness of the non-thinned area (thick walled sections) 16 is constant in the direction of the thinned area (viewing section) 17 (Figures 3-6 and paragraph [0071]).Regarding claim 6	In addition, Hiroshi does not explicitly teach a ratio (W3/W1) of a total weight (W3) of thick-walled sections (4B, 4C and 4D) present along the SB, SC and SD to a whole weight (W1) of the resin substrate is 0.060 or more and 0.210 or less.  It would have been obvious to one having ordinary skill in the art at the time of the invention to determine appropriate dimensions of the non-thinned area (thick walled sections) 16 and the thinned area (viewing section) 17 (and the resultant amount of material (directly proportional with weight) present in the thick-walled sections and the entire resin substrate; and the relative ratio between these parameters) using nothing more than routine experimentation based on the required dimensions for a given application.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).Regarding claim 7 	In addition, Hiroshi teaches an embodiment where a degree of continuous decrease in resin substrate 1 thickness at the stepped portion 10a is such that while advancing 2 mm in the parallel direction of the non-formation region 11 (or non-thinned area (thick walled section) 16) of the resin base material 1 in the vertical cross section, the thickness decreases 1.6 mm in the vertical direction of the non-formation region 11 (or non-thinned area (thick walled section) 16) of the resin base material 1 (paragraph [0019]).  These parameters results in an angle of inclination (θ) of 38.7° (θ = tan-1(1.6/2)), which falls within the claimed range.Regarding claim 9 	Claim 9 recites the intended use for the resin substrate, i.e. “the resin substrate has a thick-walled section located only in an interior of a car.”  It is submitted that, according to MPEP § 2111.02, intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner's position that the structure of the resin substrate of Hiroshi is capable of performing the intended use, and the intended use recited in the claim does not appear to imply any additional structure to the claimed resin substrate.Regarding claim 112.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine appropriate dimensions (and the resultant projection area) using nothing more than routine experimentation based on the requirement for a given application.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).Regarding claim 12 	As previously noted, Hiroshi teaches the thicknesses T1 of non-thinned areas (thick walled sections) 16 is not particularly limited and is preferably 3 to 10 mm (paragraph [0026]), which overlaps the claimed range.  Regarding claim 15 	Regarding the maximum von Mises stress of the resin substrate, although the prior art does not explicitly disclose the resin substrate has a maximum von Mises stress of 0.50 or less when a load of 25.8 kgf (253.0 N) is applied from the front, which is calculated based on air resistance under a driving speed of 150 km/h with the longest side (SA) and half-length part of the SC and SD being fixed to a car body by a cowl, the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi and Ishioka as applied to claim 5 above, and further in view of United States Patent Application Publication No. US 2004/0166288 (hereinafter “Travis”).Regarding claim 8 	The limitations for claim 5 have been set forth above.  In addition, Hiroshi teaches a stepped end (boundary region) 13 which is present between the non-thinned area (constant thick walled section) 16 and the stepped portion (sloped thick walled section) 10a which extends to the thinned area 17 (paragraphs [0033] – [0035] and Figures 3-6). 	Hiroshi does not explicitly teach a minimum curvature radius in a boundary region from the constant thick-walled section to sloped thick-walled section is 3 mm or more and 30 mm or less. 	Travis teaches a continuous web having areas of uniform thickness (constant thick-walled section) and areas of variable thickness (sloped thick-walled section), where a vertex (boundary region from a constant thick-walled section to a sloped thick-walled section) is formed therebetween (paragraph [0010]).  Travis also teaches the vertices may be curved such that a sharp edge is not detectable by physical inspection Id).  Travis teaches rounding or smoothing of the vertices can be beneficial for the manufacturing process and also impart functional benefits to a windshield (paragraph [0034]).  Travis does not explicitly teach a minimum curvature radius for the vertices (in a boundary region from the constant thick-walled section to sloped thick-walled section) is 3 mm or more and 30 mm or less.  It would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate radius of curvature of the curved vertices using nothing more than routine experimentation to achieve the desired benefits for the manufacturing process and functional benefits to a windshield.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).   	Hiroshi and Travis are analogous inventions in the field of polymer sheets having uniform and variable thickness regions.  It would have been obvious for a person having ordinary skill in the art at the time of the invention to modify the stepped end (boundary region) 13 of Hiroshi with the curved vertex of Travis to yield a benefit to the manufacturing process and/or impart functional benefits to a windshield.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi and Ishioka as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2010/0314900 (hereinafter “Labrot”).Regarding claim 10.
	Labrot teaches a vehicle windshield (abstract).  Labrot teaches windshields have a known radius of curvature ranging from 2575 – 3464 mm along a vertical section (a curved section) in the center of the windshield (paragraphs [0044] – [0045] and Table 1), which falls within the claimed range.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the vehicle member, when used as a front window member, of Hiroshi with the radius of curvature disclosed by Labrot motivated by the expectation of successfully practicing the invention of conventional windshield structures.
Response to Arguments
Applicant’s arguments, see page 5, filed 21 January 2022, with respect to the objection of claim 9 have been fully considered and are persuasive.  The objection of claim 9 has been withdrawn. 
Applicant's arguments filed 21 January 2022 have been fully considered but they are not persuasive.  	The applicant argued the combination of Hiroshi and Ishioka does not teach nor suggest the claimed configuration because Hiroshi discloses a resin member in which a resin layer is provided on a resin substrate requiring an adhesive, where the pillarless windshield of the present claim has a viewing section and a thick walled section which are continuously and integrally formed without an adhesive.  The applicant similarly 3 are formed of different members.  The examiner respectfully disagrees and contends the arguments are not commensurate in scope with the claims.  Nowhere in the claims is there a limitation which precludes a finding from the prior art where different components may be adhesively bonded to form the claimed thick walled sections. 	The applicant argued that the resin layer 2 of Hiroshi is a colored resin layer, and the black ceramic layer of Ishioka has a problem with visibility, where the windshield of the present claims requires the thick-walled section is present on an extension of the viewing section, where the viewing section extends to the window’s edge.  The examiner respectfully disagrees and contends that this argument is not commensurate in scope with the claims.  There is no requirement that the viewing section extends to the window’s edge.  Moreover, it appears that the claim refers to the viewing section and the thick-walled section as two separate elements of the claimed resin substrate.  In other words, the claims do not preclude a finding from the prior art where a thick-walled portion may include a colored layer. The claim merely requires the viewing section and the thick-walled section are made of an optically-transparent thermoplastic resin satisfying the haze feature in the claim.  As such, the rejection of record highlights Hiroshi’s use of a polycarbonate resin which is considered to correspond to the claimed optically-transparent thermoplastic resin.  See page 6, lines 15-16 from the originally filed specification, and currently pending claim 14. 	The applicant argued evidence of unexpected results is provided in the specification.  Specifically, the viewing section and the thick walled section are both made of a resin excellent in transparency and are integrally provided.  That is, neither .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783